United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1656
Issued: January 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2011 appellant, through his attorney, filed a timely appeal from a January 5,
2011 Office of Workers’ Compensation Programs’ (OWCP) decision denying his request for
reconsideration of the merits of his claim. As more than 180 days has elapsed from the date of
the last merit decision of December 23, 2009 to the filing date of the current appeal on July 8,
2011, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board only has jurisdiction over the nonmerit decision.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 5, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant’s attorney contends that OWCP improperly denied reopening
appellant’s claim for merit review as he submitted a statement of history of injury and
employment factors and a report of causal relationship by Dr. Randy Marrinan, a physician
Board-certified in physical medicine and rehabilitation, which constituted relevant and pertinent
new evidence.
FACTUAL HISTORY
On September 24, 2009 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained neck and back conditions due to factors of
his federal employment, including loading and unloading heavy postcons up a ramp onto a truck.
He submitted an undated treatment note with an illegible signature from an emergency room.
Appellant also submitted two prescription notes dated September 21, 2009 by Dr. Rosendito S.
Largoza, the emergency medicine physician, indicating back pain due to activity at work and
diagnosing right spinal stenosis and left lumbar radiculopathy.
By letter dated October 5, 2009, OWCP requested additional factual and medical
evidence from appellant and allotted 30 days for submission.
By decision dated December 23, 2009, OWCP denied appellant’s claim on the basis that
the evidence submitted was not sufficient to establish fact of injury or causal relationship.
On December 27, 2010 appellant, through his attorney, requested reconsideration and
submitted additional evidence.
In a September 25, 2009 report by Dr. Paresh Rijsinghani, a Board-certified radiologist,
diagnosed L4-5 broad-based disc bulge effacing the anterior thecal sac contributing to mild
central canal and bilateral neural foraminal encroachment. In a November 9, 2009 report, he
diagnosed C3-4 broad-based disc bulge mildly effacing the anterior thecal sac, C4-5 focal central
disc herniation of the protrusion-type contributing to mild central canal stenosis, C5-6 right
paracentral/foraminal disc herniation of the protrusion-type contributing to mild central canal
and mild-to-moderate right neural foraminal stenosis and C6-7 disc bulge.
On February 12, 2010 Dr. Marrinan diagnosed cervical spondylosis without myelopathy,
displacement of cervical intervertebral disc, degeneration of lumbar and thoracic or lumbosacral
neuritis or radiculitis. He indicated that appellant had been experiencing cervical pain, left leg
pain and left leg numbness since September 2009 while at work where his duties included lifting
and pushing heavy objects.
By decision dated January 5, 2011, OWCP denied appellant’s request for reconsideration
of the merits finding that he did not submit new relevant and pertinent new evidence, did not
show that OWCP erroneously applied or interpreted a point of law, nor advanced a point of law
or a fact not previously considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
2

an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record8 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.9
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and he has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
In support of his December 27, 2010 reconsideration request, appellant submitted a
February 12, 2010 report by Dr. Marrinan diagnosing cervical spondylosis without myelopathy,
displacement of cervical intervertebral disc, degeneration of lumbar and thoracic or lumbosacral
neuritis or radiculitis. While Dr. Marrinan indicated that appellant had been experiencing
symptoms since September 2009 while at work and mentioned that his duties included lifting and
pushing heavy objects, he did not address whether appellant’s neck and back conditions were
causally related to those employment factors. Thus, the Board finds that the report does not
constitute relevant and pertinent new evidence. Therefore, it is not sufficient to require OWCP
to reopen the claim for consideration of the merits.
3

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.608(b).

8

See A.L., supra note 5. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

9

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

Similarly, Dr. Rijsinghani provided firm diagnoses on x-ray examination. However, due
to the diagnostic nature of these reports, he did not address causal relationship. As such, the
Board finds that submission of Dr. Rijsinghani’s reports did not require reopening appellant’s
case for merit review.
On appeal appellant’s attorney contends that OWCP improperly denied reopening
appellant’s claim for merit review as he submitted a statement of history of injury and
employment factors and a report of causal relationship by Dr. Marrinan which constituted
relevant and pertinent new evidence. For the reasons stated above, the Board finds the attorney’s
arguments are not substantiated.
CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP, or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen appellant’s claim for further consideration of the merits of his claim
under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

